Citation Nr: 0715426	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-16 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an increased rating for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in August 2006.  


FINDINGS OF FACT

1.  The veteran's hypertension has not been manifested by 
readings of diastolic blood pressure predominantly 110 or 
more or systolic blood pressure predominantly 200 or more.

2.  In October 2002, the RO denied entitlement to an 
increased rating for asthma.  The veteran was notified of the 
decision on October 15, 2002.  

3.  A notice of disagreement with respect to the October 2002 
rating decision denying an increased rating for asthma and 
for the disability rating assigned for hypertension was 
received from the veteran in September 2003.

4.  A statement of the case (SOC) was issued on March 8, 
2004, and the veteran was notified of his appellate rights.  
He was told he had 60 days from the date of the SOC or the 
remainder of the one-year period that began with the date he 
was notified of the RO's denial to file a substantive appeal.

5.  The veteran mailed a substantive appeal which complied 
with 38 C.F.R. § 20.202 to VA on May 5, 2004, and it was 
received on May 10, 2004.  The appeal was limited to the 
issue of an initial rating in excess of 10 percent for 
hypertension.

6.  Argument from the veteran's representative relative to 
the asthma claim was received on August 18, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2006); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

2.  The veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to an increased rating 
for asthma.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating-Hypertension

Service medical records (SMRs) reveal that the veteran's 
blood pressure was recorded as 140/88 at his August 1988 
entrance examination, 147/100 and 140/96 at the time of a 
periodic examination in April 1990, and 124/86 at an 
examination dated in April 1993.  During service, the 
veteran's diastolic pressure was recorded no higher than 120 
(on one reading) and his systolic pressure no worse than 160 
(on four readings).  At all other times the veteran's 
diastolic pressure was predominantly less than 100 and his 
systolic pressure was predominantly less than 160.  

The veteran was afforded a VA examination in November 1993.  
The veteran reported having been on medication for 
hypertension since 1989 and he said that his hypertension 
remained asymptomatic.  Blood pressure readings were 122/80 
taken three times while the veteran was sitting and 120/80 
while the veteran was standing.  The examiner diagnosed the 
veteran with a history of hypertension without evidence of 
organ damage.  

Associated with the claims file are VA outpatient treatment 
reports dated from September 1993 to November 2003.  The 
veteran's blood pressure was recorded as 119/69 in September 
1993, 120/80 in November 1993, 132/77 and 140/79 in May 1994, 
116/64, 127/65, 132/79, and 145/92 in June 1994, 120/55 in 
August 1994, 142/102 in November 1994, 143/83, 129/76, 
132/71, 147/85, and 132/83 in December 1994, 146/93 in April 
1995, 150/92 in February 1995, 136/80 in August 2002, 124/70 
in July 2003, 122/86 in August 2003, and 128/90 in November 
2003.  

Also associated with the claims file are private treatment 
reports from Internal Medicine Associates and Medical Care 
Group dated from May 1997 to September 2000.  Some of the 
records are not labeled but the records reveal that the 
veteran's systolic pressure no worse than 150 (on one 
occasion) and his diastolic pressure was no worse than 100 
(on one occasion).  

Associated wit the claims file are private treatment reports 
from Cardiovascular Associates dated from July 2000 to May 
2002.  In July 2000 the veteran's blood pressure was recorded 
as 124/90.  

Associated with the claims file are private treatment reports 
from Alexian Brothers Medical Center dated in July 2000.  At 
that time the veteran's blood pressure was recorded as 
132/80.

Also associated with the veterans claims file are private 
treatment reports from Rush-Presbyterian-St. Luke's Medical 
Center dated from August 2000 to October 2000.  The veteran's 
blood pressure was recorded as 96/76 in August 2000, 110/74 
in September 2000, and 120/80 in October 2000.  

The veteran was also afforded a VA examination in June 2002.  
The veteran reported that he took Lotensin once daily to 
manage his hypertension.  The examiner reported that the 
veteran's blood pressure readings were 128/84, 120/78, and 
120/78.  The examiner diagnosed the veteran with essential 
hypertension, well controlled with medication.  

The veteran and his spouse testified at a video conference 
hearing in August 2006.  The veteran presented a list of 
medications.  The veteran testified that he was maintained on 
blood pressure medication.  He said he was more fatigued in 
recent years.  He testified that he received his blood 
pressure medications from VA but that there were no further 
records from VA.  The veteran's spouse testified that she and 
the veteran had been married for seventeen years and that the 
veteran's overall condition had deteriorated because the 
veteran napped daily.  She said after work the veteran came 
home and rested for the evening.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for his hypertension is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
with an initial rating award.  As such, separate ratings can 
be assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's hypertension has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006), "hypertensive vascular disease (hypertension and 
isolated systolic hypertension)."  Diagnostic Code 7101 
provides for a 10 percent rating for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104.  A 20 percent rating is assigned for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Id.  (The rating 
criteria under Diagnostic Code 7101 were different prior to 
January 12, 1998, see 38 C.F.R. § 4.104 (1997) and 62 Fed. 
Reg. 65219 (Dec. 11, 19997); however, the only major 
difference was the absence of criteria relative to systolic 
pressures.  For instance, the criteria for a 20 percent 
rating required diastolic pressures predominantly 110 or more 
with definite symptoms.  The analysis of the old or new 
criteria results in the same outcome, as explained below.)  

The evidence demonstrates that it is necessary for the 
veteran to use medication to control his hypertension, which 
has been described by the June 2002 VA examiner as well 
controlled.  However, the veteran's blood pressure readings 
do not support a rating evaluation in excess of 10 percent.  

For the time period from September 1993 to November 2003 VA 
outpatient treatment reports reveal that the veteran's 
diastolic pressure was recorded as no worse than 102 on one 
occasion and his systolic pressure was recorded as no worse 
than 150 on one occasion.  Private medical records reveal 
that the veteran's diastolic pressure was recorded as no 
worse than 100 on one occasion and his systolic pressure was 
recorded as no worse than 150 on one occasion.  At the 
November 1993 VA examination blood pressure readings were 
122/80 taken three times while the veteran was sitting and 
120/80 while the veteran was standing.  Finally, at the June 
2002 VA examination the veteran's blood pressure readings 
were 128/84, 120/78, and 120/78.  At no time during the time 
period referenced was the veteran's diastolic pressure 
predominantly 110 or more, nor was his systolic pressure 
predominantly 200 or more

The evidence of record reveals that veteran's blood pressure 
readings have not been predominantly at the levels necessary 
to warrant a rating greater than the currently assigned 10 
percent evaluation.  The veteran's diastolic pressure was 
never predominantly 110 or more and his systolic pressure was 
never predominantly 200 or more.  As noted above, those 
levels must be shown in order to warrant a higher rating.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For all the 
foregoing reasons, the Board finds that the claim for a 
rating in excess of 10 percent for hypertension must be 
denied.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected hypertension has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that hypertension has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for hypertension.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 (2006).

Increased Rating-Asthma

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2006).

A veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2006).  
Additionally, if a claimant submits additional evidence 
within one year of the determination being appealed, and that 
evidence requires that a supplemental statement of the case 
be issued, then the time to submit a substantive appeal shall 
end not sooner than 60 days after the date the required 
supplemental statement of the case is mailed to the claimant.  
38 C.F.R. § 20.302(b)(2) (2006).  

In this case, the RO last denied entitlement to an increased 
rating for asthma, among other issues, in a rating decision 
dated in October 2002.  The veteran was notified of the 
decision on October 15, 2002.  In September 2003, he filed a 
notice of disagreement as to entitlement to an increased 
rating for asthma and entitlement to an initial rating in 
excess of 10 percent for hypertension.  A statement of the 
case was issued with regard to both issues on March 8, 2004, 
and the veteran was notified of his appellate rights.

The appellant was told he had 60 days from the date of the 
statement of the case or the remainder of the one-year period 
from the date he was notified of the determination being 
appealed to file his substantive appeal, whichever was 
longer.  As 60 days from the date of the statement of the 
case was longer, he had until May 7, 2004, to file an appeal.

The veteran submitted a VA Form 9 dated May 5, 2004, and 
received May 10, 2004, as to the issue of entitlement to an 
increased rating for hypertension.  The veteran limited his 
appeal to the issue of entitlement to a higher rating for 
hypertension.  The Board notes that the postmark was not of 
record with regard to the VA Form 9, in which case the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  In calculating this 
5-day period, Saturdays, Sundays, and legal holidays are 
excluded.  38 C.F.R. § 20.305.  In this case the presumed 
date that the VA Form 9 was received by VA was May 5, 2004, 
thus the substantive appeal was timely with regard to the 
issue of entitlement to an increased rating for hypertension.  

The veteran was afforded a video conference hearing in August 
2006 at which time his representative argued that a VA Form 
646 received on August 18, 2005, was a timely filed 
substantive appeal.  The Board of Veterans' Appeals mailed 
the veteran a letter dated March 8, 2007, at which time the 
veteran was informed that the issue of timeliness of a 
substantive appeal with respect to the asthma claim would be 
considered by the Board.  The letter informed the veteran 
that he had 60 days to present argument or evidence.  No 
response was received from the veteran.

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal with regard to the issue of 
entitlement to an increased rating for asthma, he was not 
granted an extension of time to file a substantive appeal, 
and no additional pertinent evidence was received during the 
time allowed for perfecting an appeal which would extend the 
time for filing.  Specifically, the record shows that an 
October 2002 rating decision denied entitlement to an 
increased rating for asthma.  In October 2002, notice was 
sent to the veteran.  In September 2003, the veteran filed a 
timely notice of disagreement with regard to this issue.  In 
March 2004, the RO issued an SOC.  On May 10, 2004, VA 
received a Form 9 which limited the appeal to the issue of 
entitlement to an increased rating for hypertension.  As 
noted above, the presumed date that the VA Form 9 was 
received by VA was May 5, 2004, thus the substantive appeal 
was timely with regard to the issue of entitlement to an 
increased rating for hypertension.  The veteran's 
representative has argued that the VA Form 646, received 
August 18, 2005, was a timely substantive appeal with regard 
to the issue of an increased rating for asthma.  However, 
this document was received well after 60 days from the date 
of the statement of the case was issued and after the 
remainder of the one-year period from the date the veteran 
was notified of the determination being appealed.  Thus, no 
document was filed by the veteran with the RO that could act 
as a timely substantive appeal with regard to the issue of 
entitlement to an increased rating for asthma. 38 C.F.R. §§ 
20.200, 20.302(b), 20.303, 20.305.

Accordingly, since a timely substantive appeal was not filed 
by the veteran with regard to the October 2002 rating 
decision after the issuance of a statement of the case, there 
is no appeal pending before the Board as regarding the claim 
for an increased rating for asthma.  Therefore, because the 
Board does not have jurisdiction, the appeal of this issue 
must be dismissed.

Veterans Claims Assistance Act of 2000 

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in April 2002.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened enough to warrant a 
greater evaluation.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, while notice was not provided regarding the 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Consequently, a remand of the claim is not 
required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports and private 
treatment reports.  The veteran was afforded several VA 
examinations during the pendency of his appeal.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his claim for an increased rating for 
hypertension.  The Board is not aware of any such evidence.

With regard to the issue of the timeliness of a substantive 
appeal for the issue of entitlement to an increased rating 
for asthma, the VA General Counsel has held that the notice 
and duty to assist provisions of the VCAA are inapplicable 
where, as here, undisputed facts render a claimant ineligible 
for the benefit claimed and further factual development could 
not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

A substantive appeal with respect to a claim of entitlement 
to an increased rating for asthma was not timely filed; the 
appeal of this issue is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


